Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 11 January 2021.
Claim 15 was cancelled 11 January 2021. 
Claims 1 and 16 were amended 11 January 2021.
Claims 1-14 and 16 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-14 and 16 are drawn to a method which is a statutory category of invention (Step 1: YES). 
Independent claim 1 recites visually depicting a geographic distribution of facilities or participants in a market for invasive or operative procedures comprising, displaying a map of a geographic area; defining a plurality of markers on the map, each marker being associated with a healthcare provider, displaying each marker associated with a bundled invasive or operative procedure at a geographical location of a facility at which the procedure is to be performed and displaying each marker associated with a ...healthcare provider, at a geographical location at wherein each invasive or operative procedure is part of a bundle including a procedure, a healthcare provider to perform the procedure, a total price for the procedure, and a location for the procedure, calculating one or more distances between the patient, healthcare provider, equipment, or other participant and the facility at which the procedure is performed, displaying the one or more distances on the map; determining an activity density of procedures performed at each facility, and presenting visual depictions on the map representing behavior of the patients, healthcare providers, equipment or other participants relative to geographical locations of facilities at which the procedure is performed.
 Independent claim 16 recites: visually depicting a geographic distribution of facilities or participants in a market for invasive or operative procedures comprising: displaying a map of a geographic area; defining a plurality of markers on the map, each marker being associated with ...a healthcare provider, and wherein the markers comprise different colors or shapes to distinguish between types of invasive or operative procedures displaying each marker associated with a bundled invasive or operative procedure at a geographical location of a facility at which the procedure is to be performed and displaying each marker associated with a ....healthcare provider at a geographical location at which the ...healthcare provider originates, , wherein each invasive or operative procedure is part of a bundle including a procedure, a healthcare provider to perform the procedure, a total price for the procedure, and a location for the procedure, calculating one or more distances between the patient, healthcare provider, equipment, or other participant and the facility at which the procedure is performed; displaying the one or more distances on the map; determining an activity density of procedures performed at each facility; presenting visual depictions on the map representing behavior of the patients, healthcare providers, equipment or other participants relative to geographical locations of facilities at which the procedure is performed; characterizing the patients by sociodemographic and clinical attributes, wherein the sociodemographic and clinical attributes include one or more of the following: gender, age, body mass index, income, and method of payment, and wherein 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and healthcare provider, as recited in detail above. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “electronic computing device”, is recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 41, where “[0041] Client computers 102, 104, 106 and 107 may be desktop, laptop or tablet computers, smart telephones, and/or other interactive digital products. Client computers 102, 104, 106 and 107 permit a user to access a web site that includes information on the invasive and/or operative procedure bundles. For the example system 100, client computer 102 is used by an uninsured patient, client computer 104 is used by an insured patient, client computer 106 is used by a payor, for example by an employee of Florida Blue, and client computer 107 is used by a member of a third party payor plan via the payor’s user portal (as described below). More or fewer client computers may be used.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 8,676,597 B2) in view of Grossman (US 2016/0300025 A1).

CLAIM 1-
Buehler teaches the limitations of: 
A method implemented on an electronic computing device for visually depicting a geographic distribution of facilities or participants in a market for invasive or operative procedures comprising: on the electronic computing device, displaying a map of a geographic area; (Thus, certain examples provide systems and methods to transform isolated data related to healthcare services into a visual, interactive, geographic map-based representation for user and/or system review. Certain examples facilitate trend­ing and/or other measurement and/or analysis of the mapped data with or without user input via the geographic map-based representation. (col 8 lines 44-50))
defining a plurality of markers on the map, each marker being associated with ...a healthcare provider (Data and associated analysis can be organized based on provider, facil­ity, region, and/or other criteria, for example. Analyzed 
displaying each marker associated with a bundled invasive or operative procedure at a geographical location of a facility at which the procedure is to be performed and displaying each marker associated with a ...healthcare provider, at a geographical location at which the ... healthcare provider, originates (A healthcare services provider can provide a visual representation of a volume of performed procedures based on patient residence and determine trending over time. A user can view trending data month by month and click forward to see how a profile of pin points on the map changes when a new health care services center opens, for example. (col 3 lines 46-51))
calculating one or more distances between the patient, healthcare provider, equipment, or other participant and the facility at which the procedure is performed
determining an activity density of procedures performed at each facility (A healthcare services provider can provide a visual representation of a volume of performed procedures based on patient residence and determine trending over time. A user can view trending data month by month and click forward to see how a profile of pin points on the map changes when a new health care services center opens, for example. (col 3 lines 46-51))
and presenting visual depictions on the map representing behavior of the patients, healthcare providers, equipment or other participants relative to geographical locations of facilities at which the procedure is performed (FIG. 3 depicts an example healthcare analytics and visual­ization system 300. The system includes a user interface 305, such as a user-viewable representation of graphical geo­graphic map. The user interface 305 displays a certain geo­graphical region and provides one or more indicators 310 of healthcare services data within the region. In some examples, the scope of the region shown by the user interface 305 can be expanded and/or contracted ( e.g., zoom in and/or zoom out). In some examples, a user can select an indicator 310 to retrieve further information regarding the location and/or data associated with the location (col 6 lines 44-56))

Buehler does not explicitly teach, however Grossman teaches: 
wherein each invasive or operative procedure is part of a bundle including a procedure, a healthcare provider to perform the procedure, a total price for the procedure, and a location for the procedure (In some embodiments, the prior evaluations can be factual data, reviews, data, qualifications, and/or statistics according to other sources, such as the number of times a doctor has performed a particular medical procedure, the number of patients a hospital 
displaying the one or more distances on the map The interactive elements may function by asking the user to indicate a city, state, zip code, address, or the like and can also indicate a desired radius (for example, in miles) that represents the maximum geographic distance from the indicated address that the user would be willing to travel for performance of the medical procedure. In some embodiments, a map can be displayed on the webpage to allow the user to graphically pinpoint the address and desired radius upon the graphical map. For example, a user may be allowed to search in a variety of different countries (e.g., United States, Europe, Canada, etc.) or worldwide (para [0038]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler to integrate the procedure and map information of Grossman with the motivation of providing consumers with the ability to more effectively or efficiently shop for preferred health care and/or financing for such health care is desired. The method or system would desirably allow potential patients access to prices and costs associated with various procedures to allow those patients to 
CLAIM 2-
Buehler in view of Grossman teaches the limitations of claim 1. Regarding claim 2, Buehler further teaches: 
The method of claim 1, wherein the markers comprise different colors or shapes to distinguish between types of invasive or operative procedures (The processor 110 pro­vides the processed data to the user interface 130 ( e.g., in the form of one or more indicators on a geographic map). The 60 display via the user interface 130 can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map 65 (e.g., show cities as regions when zoomed to state level, but render states as regions when zoomed to country level, etc.) (col 5 lines 58-67)) and (In some examples, visual mapping tools can show a national and/or global volume of healthcare services proce­dures of various types (e.g., imaging, cardiology, etc.) and how volume relates to pay for performance (P4P) reimburse­ment and quality. (col 6 lines 1-5))

CLAIM 3-
Buehler in view of Grossman teaches the limitations of claim 1. Regarding claim 3, Buehler further teaches: 
The method of claim 1, further comprising: characterizing the patients by sociodemographic and clinical attributes; (An exam count can be displayed based on zip code using a pie chart icon breaking down exams by modality, for example. Demographic information can be used to determine health care expenditure per zip code, for example. Such information can be overlaid on to a map to identify areas of high 
wherein the sociodemographic and clinical attributes include one or more of the following: ...income;  and wherein patient markers are further distinguished by displaying different shaped or different colored markers corresponding with the sociodemographic and clinical attributes (For example, a user can request to show Average Patient Income Level for all patients who had studies performed in the last year. The user can request to regionalize the data by patient address and show the data by coloring a region with more intense colors as income levels increase. The user can 30 then move through the data year by year to observe changing trends in income levels, possibly to help determine where a new radiology center could be built.  (col 3 lines 26-33))

CLAIM 4-
Buehler in view of Grossman teaches the limitations of claim 1. Regarding claim 4, Buehler further teaches:
The method of claim 1, further comprising: characterizing the providers by sociodemographic and professional attributes
wherein the sociodemographic and professional attributes include one or more of the following: type of practice (In some examples, visual mapping tools can show a national and/or global volume of healthcare services proce­dures of various types (e.g., imaging, cardiology, etc.) and how volume relates to pay for performance (P4P) reimburse-ment and quality. (col 4 lines 21-25))
and wherein the provider markers are further distinguished by displaying different shaped or different colored markers corresponding with the sociodemographic and professional attributes. (Data can be sorted by location, date, time, and/or other criteria, for example, using the processor 110. The processor 110 pro­vides the processed data to the user interface 130 ( e.g., in the form of one or more indicators on a geographic map). The 60 display via the user interface 130 can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example (col 5 lines 56-63))

CLAIM 6-
Buehler in view of Grossman teaches the limitations of claim 1. Regarding claim 6, Buehler further teaches:
The method of claim 1, further comprising: characterizing facilities by type of facility, wherein the type of facility includes one or more of the following:  physician office, (using the mapping tool, effectiveness of individual mar­keting efforts to grow business from a particular geographic region can be measured, for example. Additionally, an impact 10 of geographic referral trends upon opening of a new local competitive imaging center or a new facility opened by the requesting organization can be analyzed. A user can under­stand if it has tapped into a new geographic area in the com­munity or is instead cannibalizing existing radiology services 15 from existing facilities. Map-based analytics can provide a visual representation of locations where 
wherein facility markers are further distinguished by displaying different shaped or different colored markers corresponding with the type of facility. (The 60 display via the user interface 130 can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map 65 (e.g., show cities as regions when zoomed to state level, but render states as regions when zoomed to country level, etc.). (col 5 lines 60-67))



Claims 5, 7-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 8,676,597 B2) in view of Grossman (US 2016/0300025 A1) and further in view of Dyke (US 2014/0244276 A1). 

CLAIM 5-
Buehler in view of Grossman teaches the limitations of claim 1. Regarding claim 5, Buehler in view of Grossman does not explicitly teach, however Dyke teaches: 
The method of claim 1, further comprising characterizing equipment by economic and brand attributes, wherein the economic and brand attributes include one or more of the following: brand, cost, type of company, ratings, and warranty ( For example, this may include using different treatment techniques or equipment that doctors may elect to use that other doctors may not use to treat patients. This ranking level may also be applied when the cost estimates are used for a portion of the services 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman to integrate the application of providing equipment rating information of Dyke with the motivation of creating a system that may classify their operations in a way that indicates the level of sophistication and may indicate areas for improvement. (see: Dyke, paragraph 2).

CLAIM 7-
Buehler in view of Grossman teaches the limitations of claim 1. Regarding claim 7, Buehler in view of Grossman does not explicitly teach, however Dyke teaches: 
The method of claim 1, further comprising calculating and showing a price for each procedure bundle on the map (The location module 136 may collect and analyze how employees execute a cost job function and determine the degree of sophistication based, at least in part, on how and when the healthcare provider may account for cost differences between locations that may be operated by the healthcare provider and that may perform the same or similar services. In the cost estimate embodiment, a relatively higher degree of sophistication may be assigned to the healthcare provider that accounts for cost differences based on location. The differences may include, but are not limited to, the cost of doctors, nursing, services, taxes, medication, overhead, and/or a combination thereof. Hence, when the healthcare provider lacks or narrowly accounts for cost differences between the locations the degree of sophistication may be relatively lower. (para [0074]), wherein a price shown on the map for the particular procedure bundle corresponds to an out-of-pocket cost if to an insured patient or a total bundle price when to an uninsured patient. (Patient benefits may include insurance owned by the patient that they may use to further reduce the cost of healthcare services. The insurance may limit the out of pocket cost owed by the patient. In one instance, the patient may be responsible for an insurance deductible amount and the insurance company may be responsible for the remaining amount owed to the healthcare provider. (para [0101]) and (The user device 102 may determine whether the healthcare provider uses doctor specific cost itemization to account for different procedures or equipment used by doctors to treat patients. In one instance, one doctor may stipulate that a patient stay in the hospital for three days of observation following a procedure and another doctor may stipulate that a patient stay in the hospital for five days following the same or similar procedure on the patient. In this way, the cost estimate may be more personalized to the patient and may enable a more accurate cost estimate than using a fee schedule that is common for all doctors (para [0102]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman to integrate the application of providing price rating information of Dyke with the motivation of creating a system that may classify their operations in a way that indicates the level of sophistication and may indicate areas for improvement. (see: Dyke, paragraph 2).


CLAIM 8-
Buehler in view of Grossman teaches the limitations of claim 1. Regarding claim 8, Buehler further teaches:
The method of claim 1, further comprising: displaying one or more selectors corresponding to one or more attributes associated with the facility, patient, provider, equipment, procedure bundle, and market as a whole; (FIG. 3 depicts an example healthcare analytics and visual­ization system 300. The system includes a user interface 305, such as a user-viewable representation of graphical geo­graphic map. The user interface 305 displays a certain geo­graphical region and provides one or more indicators 310 of healthcare services data within the region. In some examples, the scope of the region shown by the user interface 305 can be expanded and/or contracted ( e.g., zoom in and/or zoom out). In some examples, a user can select an indicator 310 to retrieve further information regarding the location and/or data associated with the location. (col 6 lines 44-54))
wherein the selectors are drop down menus, text entry fields, check boxes, sliders, or radio buttons; (In some examples, a user can select an indicator 410, using the cursor 420 and/or other pointer, to retrieve further information regarding the location and/or data associated with the loca­tion. For example, a user can use the pointer 420 to select a pie chart indicator 410 to view additional information about the different segments of the pie chart 410 and the underlying data used to generate the indicator 410 via the user interface 405. (col 6 lines 64-67 and col 7 lines 1-4))
and wherein the attributes include sociodemographic and clinical attributes of patients; sociodemographic and professional attributes of providers; facility types, and calendar time. (Data can be sorted by location, date, time, and/or other criteria, for example, using the processor 110. The processor 110 pro­vides the processed data to the user interface 130 ( e.g., in the form of one or more indicators on a geographic map). The 60 display via the user interface 130 can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example (col 5 lines 56-63)) and (A healthcare services provider can and (sing the mapping tool, effectiveness of individual mar­keting efforts to grow business from a particular geographic region can be measured, for example. Additionally, an impact 10 of geographic referral trends upon opening of a new local competitive imaging center or a new facility opened by the requesting organization can be analyzed. A user can under­stand if it has tapped into a new geographic area in the com­munity or is instead cannibalizing existing radiology services 15 from existing facilities. Map-based analytics can provide a visual representation oflocations where radiology groups are getting their business and how the location( s) trend over time. (col 5 lines 8-18))

Buehler in view of Grossman does not explicitly teach, however Dyke teaches: 
economic and brand attributes of equipment; price and location attributes of procedure bundles (The user device 102 may determine whether the healthcare provider uses doctor specific cost itemization to account for different procedures or equipment used by doctors to treat patients. In one instance, one doctor may stipulate that a patient stay in the hospital for three days of observation following a procedure and another doctor may stipulate that a patient stay in the hospital for five days following the same or similar procedure on the patient. In this way, the cost estimate may be more personalized to the patient and may enable a more accurate cost estimate than using a fee schedule that is common for all doctors. (para [0102]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman to integrate the application of 


CLAIM 9-
Buehler in view of Dyke teaches the limitations of claim 8. Regarding claim 9, Buehler further teaches:
The method of claim 8, further comprising receiving one or more selections of selectors and updating the visual depictions on the map (In some examples, a user can select an indicator 410, using the cursor 420 and/or other pointer, to retrieve further information regarding the location and/or data associated with the loca­tion. For example, a user can use the pointer 420 to select a pie chart indicator 410 to view additional information about the different segments of the pie chart 410 and the underlying data used to generate the indicator 410 via the user interface 405. (col 6 lines 64-67 and col 7 lines 1-4))

CLAIM 10-
Buehler in view of in view of Grossman and further in view of Dyke teaches the limitations of claim 9. Regarding claim 10, Buehler further teaches:
The method of claim 9, further comprising: automatically updating the visual depictions on the map as a function of the one or more selections of selectors; wherein one of the one or more selections of selectors is time (healthcare services provider can provide a visual representation of a volume of performed procedures based on patient residence and determine trending over time. A user can view trending data 
and wherein the selections of selectors include manually adjusting a time selector and updating the visual depiction to correspond with movements of patients, providers, at a different time and provide static visual depictions of behavior of participants over time. (The data is then sorted by the included date/time. Sorting allows the user to specify specific one or more time range(s) to review and/or to review all of the data in a time-lapse format, for example. Both of these features provide support for trend analysis of the data. (col 3 lines 8-12)) and (The display can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map (e.g., show cities as regions when zoomed to state level, but render states as regions when zoomed to country level, etc.) For example, a user can request to show Average Patient Income Level for all patients who had studies performed in the last year. The user can request to regionalize the data by patient address and show the data by coloring a region with more intense colors as income levels increase. The user can 30 then move through the data year by year to observe changing trends in income levels, possibly to help determine where a new radiology center could be built. (col 3 lines 19-33))

Buehler in view of Grossman does not explicitly teach, however Dyke teaches: 
and equipment (The user device 102 may determine whether the healthcare provider uses doctor specific cost itemization to account for different procedures or equipment used by doctors to treat patients. In one instance, one doctor may stipulate that a patient stay in the hospital for three days of observation following a procedure and another doctor may stipulate that a patient stay in the hospital for five days following the same or 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman to integrate the application of providing equipment rating information of Dyke with the motivation of creating a system that may classify their operations in a way that indicates the level of sophistication and may indicate areas for improvement. (see: Dyke, paragraph 2).


CLAIM 11-
Buehler in view of Grossman and further in view of Dyke teaches the limitations of claim 10. Regarding claim 11, Buehler further teaches:
The method of claim 10, wherein the selections of selectors include automatic adjustments of the time selector and automatically updating the visual depiction to correspond with movements of patients, providers, over time and provide a dynamic visual depiction of the behavior of participants over time. (The data is then sorted by the included date/time. Sorting allows the user to specify specific one or more time range(s) to review and/or to review all of the data in a time-lapse format, for example. Both of these features provide support for trend analysis of the data. (col 3 lines 8-12)) and (The display can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map (e.g., show cities as regions when zoomed to state level, but render states as regions when zoomed to country level, etc.) For example, a 

Buehler in view of Grossman does not explicitly teach, however Dyke teaches: 
and equipment (The user device 102 may determine whether the healthcare provider uses doctor specific cost itemization to account for different procedures or equipment used by doctors to treat patients. In one instance, one doctor may stipulate that a patient stay in the hospital for three days of observation following a procedure and another doctor may stipulate that a patient stay in the hospital for five days following the same or similar procedure on the patient. In this way, the cost estimate may be more personalized to the patient and may enable a more accurate cost estimate than using a fee schedule that is common for all doctors. (para [0102]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman to integrate the application of providing equipment rating information of Dyke with the motivation of creating a system that may classify their operations in a way that indicates the level of sophistication and may indicate areas for improvement. (see: Dyke, paragraph 2).

CLAIM 16-
Buehler teaches the limitations of: 
A method implemented on an electronic computing device for visually depicting a geographic distribution of facilities or participants in a market for invasive or operative procedures comprising: (Thus, certain examples provide systems and methods to transform isolated data related to healthcare services into a visual, interactive, geographic map-based representation for user and/or system review. Certain examples facilitate trend­ing and/or other measurement and/or analysis of the mapped data with or without user input via the geographic map-based representation. (col 8 lines 44-50))
on the electronic computing device, displaying a map of a geographic area; (Data and associated analysis can be organized based on provider, facil­ity, region, and/or other criteria, for example. Analyzed data can be provided to the mapping engine 230 from the analyzer 220 and/or data store 210. The mapping engine 230 combines the data with geographical and/or other demographic infor­mation and provides the data in a graphical representation (e.g., a geographical map) to a user via the user interface 240. Via the user interface 240, the user can view raw data from the data store 210 and/or analyzer 220, geographically mapped data from the mapping engine 230, etc., and can drill down into one or more representations of data show on the user interface 240 map (e.g., pie charts, indicators (e.g., tacks), graphs, thumbnails, etc.). (col 6 lines 24-37))
defining a plurality of markers on the map, each marker being associated with ...a healthcare provider, and wherein the markers comprise different colors or shapes to distinguish between types of invasive or operative procedures (The processor 110 pro­vides the processed data to the user interface 130 ( e.g., in the form of one or more indicators on a geographic map). The 60 display via the user interface 130 can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map 65 (e.g., 
displaying each marker associated with a bundled invasive or operative procedure at a geographical location of a facility at which the procedure is to be performed and displaying each marker associated with a ....healthcare provider at a geographical location at which the ...healthcare provider, originates (The processor 110 pro­vides the processed data to the user interface 130 ( e.g., in the form of one or more indicators on a geographic map). The 60 display via the user interface 130 can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map 65 (e.g., show cities as regions when zoomed to state level, but render states as regions when zoomed to country level, etc.) (col 5 lines 58-67)) and (In some examples, visual mapping tools can show a national and/or global volume of healthcare services proce­dures of various types (e.g., imaging, cardiology, etc.) and how volume relates to pay for performance (P4P) reimburse­ment and quality. (col 6 lines 1-5))
calculating one or more distances between the patient, healthcare provider, equipment, or other participant and the facility at which the procedure is performed; (Certain examples allow the marketing department of a healthcare services provider to see and analyze a geographic origin of their business profile and measure changes in busi­ness volume and geographic origin over time through visual mapping elements. A healthcare services provider can ana­lyze geographic proximity to referring 
determining an activity density of procedures performed at each facility; (A healthcare services provider can provide a visual representation of a volume of performed procedures based on patient residence and determine trending over time. A user can view trending data month by month and click forward to see how a profile of pin points on the map changes when a new health care services center opens, for example. (col 3 lines 46-51))
presenting visual depictions on the map representing behavior of the patients, healthcare providers, equipment or other participants relative to geographical locations of facilities at which the procedure is performed; (FIG. 3 depicts an example healthcare analytics and visual­ization system 300. The system includes a user interface 305, such as a user-viewable representation of graphical geo­graphic map. The user interface 305 displays a certain geo­graphical region and provides one or more indicators 310 of healthcare services data within the region. In some examples, the scope of the region shown by the user interface 305 can be expanded and/or contracted ( e.g., zoom in and/or zoom out). In some examples, a user can select an indicator 310 to retrieve further information regarding the location and/or data associated with the location (col 6 lines 44-56))
characterizing the patients by sociodemographic and clinical attributes, wherein the sociodemographic and clinical attributes include one or more of the following: gender, age, body mass index, income, and method of payment, and wherein patient markers are further distinguished by displaying different shaped or different colored markers corresponding with the sociodemographic and clinical attributes; (An exam count can be displayed based on zip code using a pie chart icon breaking down exams by modality, for example. Demographic information can be used 

Buehler does not explicitly teach, however Grossman teaches:
wherein each invasive or operative procedure is part of a bundle including a procedure, a healthcare provider to perform the procedure, a total price for the procedure, and a location for the procedure, (In some embodiments, the prior evaluations can be factual data, reviews, data, qualifications, and/or statistics according to other sources, such as the number of times a doctor has performed a particular medical procedure, the number of patients a hospital treats in a year, where a particular doctor went to medical school, etc. Any of a variety of different information can be shown to the user for the purposes of providing data about the individuals or facilities involved in the performance of the medical procedure to aid the user in choosing their preferred doctor, hospital, and/or other metric. For example, one user may be more concerned about price over any other aspect, while another user may be willing to pay a higher price for a doctor with greater experience in performing the type of medical procedure of 
displaying the one or more distances on the map (The interactive elements may function by asking the user to indicate a city, state, zip code, address, or the like and can also indicate a desired radius (for example, in miles) that represents the maximum geographic distance from the indicated address that the user would be willing to travel for performance of the medical procedure. In some embodiments, a map can be displayed on the webpage to allow the user to graphically pinpoint the address and desired radius upon the graphical map. For example, a user may be allowed to search in a variety of different countries (e.g., United States, Europe, Canada, etc.) or worldwide (para [0038]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler to integrate the procedure and map information of Grossman with the motivation of providing consumers with the ability to more effectively or efficiently shop for preferred health care and/or financing for such health care is desired. The method or system would desirably allow potential patients access to prices and costs associated with various procedures to allow those patients to make informed decisions about their health care issues before undergoing a particular procedure. (see: Grossman, paragraph 8).

Buehler in view of Grossman does not explicitly teach, however Dyke teaches: 
and calculating and showing a price for each procedure bundle on the map (The location module 136 may collect and analyze how employees execute a cost job function and determine the degree of sophistication based, at least in part, on how and when the healthcare provider may account for cost differences between wherein a price shown on the map for the particular procedure bundle corresponds to an out-of-pocket cost when to an insured patient (Patient benefits may include insurance owned by the patient that they may use to further reduce the cost of healthcare services. The insurance may limit the out of pocket cost owed by the patient. In one instance, the patient may be responsible for an insurance deductible amount and the insurance company may be responsible for the remaining amount owed to the healthcare provider. (para [0101]) and (The user device 102 may determine whether the healthcare provider uses doctor specific cost itemization to account for different procedures or equipment used by doctors to treat patients. In one instance, one doctor may stipulate that a patient stay in the hospital for three days of observation following a procedure and another doctor may stipulate that a patient stay in the hospital for five days following the same or similar procedure on the patient. In this way, the cost estimate may be more personalized to the patient and may enable a more accurate cost estimate than using a fee schedule that is common for all doctors (para [0102]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler to integrate the application of providing price rating information of Dyke with the motivation of creating a system that may classify their operations in .


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 8,676,597 B2) in view of Grossman (US 2016/0300025 A1), further in view of Dyke (US 2014/0244276 A1) and further in view of Spertus (US 2015/0088534 A1). 

CLAIM 12-
Buehler in view of Grossman and further in view of Dyke teaches the limitations of claim 10. Regarding claim 12, Buehler in view of Dyke does not explicitly teach, however Spertus teaches:
The method of claim 10, wherein one of the one or more selections of selectors is patient age. (FIG. 6 shows a flow chart illustrating operation 600 of medical system 400, in accord with one method of the invention. Operation 500 commences in step 502. Processor 404 identifies a disease state and demographics of the individual patient, in step 504. The demographics may include age, sex, economic burden, living situation, social support, employment status, type of employment, and education level of the individual patient. Processor 404 assesses set of health status parameters from the patient to provide a first data assessment profile, in step 605. Processor 404 assesses set of health status parameters from a first population of patients to provide a first reference data assessment profile, in step 610. Processor 404 assesses set of health status parameters from a second population of patients to provide a second reference data assessment profile, in step 612. Processor 404 assesses set of health status parameters from a third population of patients to provide a third reference data assessment profile, in step 608. (para [0026]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman and further in view of Dyke to integrate the application of providing rating information of procedures based on patient age of Spertus with the motivation of allowing both the patient and the attending health care professional to make a clinical health care treatment decision that would optimize the patient's desired heath goals and quality of life concerns. Such a method would incorporate the patient's individual age, sex, socioeconomic, demographic and clinical characteristics, and provide a patient-tailored set of options with the associated relative risk and success outcomes that are likely to be expected (see: Spertus, paragraph 6)

CLAIM 13-
Buehler in view of Grossman and further in view of Dyke teaches the limitations of claim 10. Regarding claim 13, Buehler further teaches: 
and updating the visual depiction to correspond with movements of patients, providers, and equipment at the different time and provide static visual depictions of the behavior of participants with patient age at the different time and provide static visual depictions of the behavior of participants with patient age. (The data is then sorted by the included date/time. Sorting allows the user to specify specific one or more time range(s) to review and/or to review all of the data in a time-lapse format, for example. Both of these features provide support for trend analysis of the data. (col 3 lines 8-12)) and (The display can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map (e.g., show cities as regions when zoomed to state level, but render states as regions when 

Buehler in view of Grossman does not explicitly teach, however Dyke teaches:
equipment (The user device 102 may determine whether the healthcare provider uses doctor specific cost itemization to account for different procedures or equipment used by doctors to treat patients. In one instance, one doctor may stipulate that a patient stay in the hospital for three days of observation following a procedure and another doctor may stipulate that a patient stay in the hospital for five days following the same or similar procedure on the patient. In this way, the cost estimate may be more personalized to the patient and may enable a more accurate cost estimate than using a fee schedule that is common for all doctors. (para [0102]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman to integrate the application of providing equipment rating information of Dyke with the motivation of creating a system that may classify their operations in a way that indicates the level of sophistication and may indicate areas for improvement. (see: Dyke, paragraph 2).

Buehler in view of in view of Grossman and further in view of Dyke does not explicitly teach, however Spertus teaches: 
The method of claim 10, wherein the selections of selectors include manually adjusting an age selector (FIG. 6 shows a flow chart illustrating operation 600 of medical system 400, in accord with one method of the invention. Operation 500 commences in step 502. Processor 404 identifies a disease state and demographics of the individual patient, in step 504. The demographics may include age, sex, economic burden, living situation, social support, employment status, type of employment, and education level of the individual patient. Processor 404 assesses set of health status parameters from the patient to provide a first data assessment profile, in step 605. Processor 404 assesses set of health status parameters from a first population of patients to provide a first reference data assessment profile, in step 610. Processor 404 assesses set of health status parameters from a second population of patients to provide a second reference data assessment profile, in step 612. Processor 404 assesses set of health status parameters from a third population of patients to provide a third reference data assessment profile, in step 608. (para [0026]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman and further in view of Dyke to integrate the application of providing rating information of procedures based on patient age of Spertus with the motivation of allowing both the patient and the attending health care professional to make a clinical health care treatment decision that would optimize the patient's desired heath goals and quality of life concerns. Such a method would incorporate the patient's individual age, sex, socioeconomic, demographic and clinical characteristics, and provide a patient-tailored set of options with the associated relative risk and success outcomes that are likely to be expected (see: Spertus, paragraph 6)

CLAIM 14-
Buehler in view of Grossman further in view of Dyke and further in view of Spertus teaches the limitations of claim 13. Regarding claim 14, Buehler further teaches: 
and automatically updating the visual depiction to correspond with movements of patients, providers… over time and provide a dynamic visual depiction of the behavior of participants with patient age. (The data is then sorted by the included date/time. Sorting allows the user to specify specific one or more time range(s) to review and/or to review all of the data in a time-lapse format, for example. Both of these features provide support for trend analysis of the data. (col 3 lines 8-12)) and (The display can be configured in several formats, including pie charts centered over an applicable region or region coloring, for example. One or more regions can be statically set (always display cities as regions, for example) and/or can be variable by zoom level on the map (e.g., show cities as regions when zoomed to state level, but render states as regions when zoomed to country level, etc.) For example, a user can request to show Average Patient Income Level for all patients who had studies performed in the last year. The user can request to regionalize the data by patient address and show the data by coloring a region with more intense colors as income levels increase. The user can 30 then move through the data year by year to observe changing trends in income levels, possibly to help determine where a new radiology center could be built. (col 3 lines 19-33))

Buehler in view of Grossman does not explicitly teach, however Dyke teaches:
equipment (The user device 102 may determine whether the healthcare provider uses doctor specific cost itemization to account for different procedures or equipment used by doctors to treat patients. In one instance, one doctor may stipulate that a patient stay in the hospital for three days of observation following a procedure and 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman to integrate the application of providing equipment rating information of Dyke with the motivation of creating a system that may classify their operations in a way that indicates the level of sophistication and may indicate areas for improvement. (see: Dyke, paragraph 2).

Buehler in view of Grossman and further in view of Dyke does not explicitly teach, however Spertus teaches: 
The method of claim 13, wherein the selections of selectors include automatic adjustments of the age selector (FIG. 6 shows a flow chart illustrating operation 600 of medical system 400, in accord with one method of the invention. Operation 500 commences in step 502. Processor 404 identifies a disease state and demographics of the individual patient, in step 504. The demographics may include age, sex, economic burden, living situation, social support, employment status, type of employment, and education level of the individual patient. Processor 404 assesses set of health status parameters from the patient to provide a first data assessment profile, in step 605. Processor 404 assesses set of health status parameters from a first population of patients to provide a first reference data assessment profile, in step 610. Processor 404 assesses set of health status parameters from a second population of patients to provide a second reference data assessment profile, in step 612. Processor 404 assesses set of health status 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Buehler in view of Grossman and further in view of Dyke to integrate the application of providing rating information of procedures based on patient age of Spertus with the motivation of allowing both the patient and the attending health care professional to make a clinical health care treatment decision that would optimize the patient's desired heath goals and quality of life concerns. Such a method would incorporate the patient's individual age, sex, socioeconomic, demographic and clinical characteristics, and provide a patient-tailored set of options with the associated relative risk and success outcomes that are likely to be expected (see: Spertus, paragraph 6)

Response to Arguments
The arguments filed 11 January 2021 have been fully considered. 
The arguments pertaining to the 101 rejection are unpersuasive. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an 
Applicant further argues that the user interface applies improvivements to the efficiency of displaying data. Examiner respectfully disagrees. In Core Wireless the claims were directed to improving the efficiency of using an electronic device by bringing together a limited list of common functions and commonly accessed stored data that is directly accessible from a main menu. As shown through the analysis in the above rejection, the current claims do not address similar technology. The technology recited here is generic as shown in the specification there is no practical application or inventive concept that would render the invention statutory.
Applicant further argues that a reference must be cited in accordance with Berkheimer, which establishes evidentiary standards for Step 2B only with regard as to what is well-understood, routine, and conventional as per MPEP 2106.05(d). The first criteria set forth in the Berkheimer memo is a “citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s)…” As shown in the 101 rejection as written above, the specification is cited in Figure 1 and paragraph 41 and their associated citations in the body of the specification as having computer elements that are well-understood, routine, and conventional without significantly more than the abstract idea.
Applicant’s arguments with respect to claim(s) 1-14 and 16 in regards to the 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited reference of Grossman teaches these amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626